Case: 13-30985      Document: 00512695557         Page: 1    Date Filed: 07/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-30985
                                                                               FILED
                                                                           July 11, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
PRENTIS WILSON,

                                                 Plaintiff-Appellant,
v.

EXXON MOBIL CORPORATION,

                                                 Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1935


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM:*
       Prentis Wilson (“Wilson”) appeals the district court’s summary judgment
in favor of Exxon Mobil Corporation (“Exxon”) in his employment
discrimination suit alleging that he was terminated because of his race in
violation of 42 U.S.C. § 2000e (“Title VII”) and 42 U.S.C. § 1981. For the
reasons explained herein, we affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30985    Document: 00512695557     Page: 2   Date Filed: 07/11/2014



                                 No. 13-30985
              I. FACTUAL AND PROCEDURAL BACKGROUND
      Exxon operates a refinery in Chalmette, Louisiana and hired Wilson to
serve as a “Region 4” Process Team Leader (“PTL”) in 2009. The refinery
process involves dangerous chemicals, complex machinery, and significant
manpower. PTL is a supervisory position in the refinery’s Process Department
where employees execute complex production functions that require strict
adherence to Exxon’s policies and protocols. Among other things, the Process
Department is tasked with performing “start-up” and “shutdown” procedures
of the refinery’s machinery. As a PTL, Wilson operated a console board in the
refinery’s central control building during various refinery operations, including
shutdown procedures. The console board is an electronic device used to operate
and monitor refinery equipment.
      During the day shift on August 18, 2010, Region 4 began the process of
performing a “long-term shutdown” of its “No. 3 Reformer’s debutanizer.” A
debutanizer is an apparatus used to separate butane and lighter material from
gasoline. Exxon’s long-term shutdown procedure requires PTLs and other
employees to follow a very specific process that Exxon developed and
memorialized in its written operational procedures. These procedures were
provided to all PTLs, including Wilson. When Wilson reported to work on the
night of August 18, 2010, he learned that a long-term shutdown procedure was
in progress. Because a long-term shutdown of a debutanizer is a particularly
dangerous task, Wilson’s supervisor, Diego Troncoso (“Troncoso”), assigned
both Wilson and another PTL, Jeff Smith (“Smith”), to lead the remaining
portion of the shutdown procedure. Wilson is African American and Smith is
Caucasian.
      Prior to their taking control of the process, a supervisor reminded Wilson
and Smith about the importance of following the written shutdown procedures
with precision and without deviation. The supervisor also instructed Wilson
                                       2
    Case: 13-30985    Document: 00512695557     Page: 3   Date Filed: 07/11/2014



                                 No. 13-30985
and Smith to notify him if any issues arose during the process. At some point
during the shutdown, an employee observed a gasoline leak in Region 4 and
notified central control. Central control halted the shutdown and emergency
responders reported to the scene to attempt to control what eventually became
a significant gasoline leak.   Despite their efforts, the leak reached levels
sufficient to be considered an environmentally-reportable gasoline spill. It
damaged equipment, endangered the community, and remedial efforts cost
Exxon approximately $340,000.
      Exxon assigned its Technical Service Department Head, Mike Smith, to
lead an investigation into the incident. Mike Smith assembled an investigative
team tasked with interviewing employees and reviewing data to determine the
root cause of the gasoline spill. The investigation yielded a finding that a
crucial step in the shutdown process was not performed. More specifically, the
team found that the PTLs, Wilson and Smith, did not perform step 7.2 in the
shutdown process. Step 7.2 requires PTLs to cross-check the console board’s
chemical level indicator with an operator in the field who physically examines
a “sightglass” to verify that the console’s indicator matches the actual chemical
levels. After gathering what the investigative team believed was sufficient
information about the gasoline spill, they submitted an investigative report to
the highest ranking member of the Process Department, Todd Sepulveda
(“Sepulveda”). Sepulveda reviewed and analyzed the report. He then decided
that Wilson and Smith should be terminated based upon their role in causing
the gasoline spill. Sepulveda concluded that as PTLs, Wilson and Smith were
equally responsible for executing the shutdown procedure, and as a result, it
was appropriate to treat them equally and terminate both of them.            The
refinery manager, department head, and human resources advisor concurred
in Sepulveda’s decision to terminate Wilson and Smith.


                                       3
    Case: 13-30985      Document: 00512695557       Page: 4    Date Filed: 07/11/2014



                                    No. 13-30985
      Sepulveda afforded Wilson and Smith an opportunity to resign instead
of being terminated. Smith resigned but Wilson declined the offer. Wilson
took the position that he properly followed Exxon’s operational procedures and
even attempted to prevent and correct Smith’s mistake—bypassing step 7.2.
Therefore, according to Wilson, there were no grounds for discipline and
certainly none for termination. Despite Wilson’s protestations and claims of
blamelessness, on September 3, 2010, Exxon provided him with a letter
explaining that he was being terminated “for [his] failure to follow the
prerequisites and Step 7.2 of the procedure to Empty the No 3 Reformer
Debutanizer for Long Term Shutdown . . . and failure to communicate with
Direct Supervision when steps in the procedure were not accomplished.”
      In July 2012, Wilson filed a federal lawsuit against Exxon alleging racial
discrimination claims under Title VII and 42 U.S.C. § 1981. 1 Exxon moved for
summary judgment and the district court granted the motion. Wilson timely
appealed.
                                 II. DISCUSSION
                                          A.
      Wilson argues on appeal that the district court erred in granting
summary judgment in favor of Exxon because there are genuine issues of
material fact with respect to whether he was terminated because of his race.
Wilson claims that the district court deviated from the law governing summary
judgment and denied him “the deference he is due as the non-moving party.”
      “Summary judgment is proper when there is no genuine issue of material
fact and the movant is entitled to judgment as a matter of law. Davis v. Dallas
Area Rapid Transit, 383 F.3d 309, 316 (5th Cir. 2004) (citations omitted). Our



      1 Wilson also alleged state-law breach of contract and bad faith claims that were
dismissed below and are not relevant to this appeal.
                                          4
    Case: 13-30985    Document: 00512695557     Page: 5   Date Filed: 07/11/2014



                                 No. 13-30985
summary judgment analysis is the same under Title VII and § 1981. Id. We
apply the McDonnell Douglas burden-shifting analysis in Title VII and § 1981
claims to determine if summary judgment is appropriate.            Id.; see also
McDonnell Douglas Corp. v. Green 411 U.S. 792, 802 (1973).
      To survive summary judgment under McDonnell Douglas, the
      plaintiff must first present evidence of a prima facie case of
      discrimination. If the plaintiff presents a prima facie case,
      discrimination is presumed, and the burden shifts to the employer
      to articulate a legitimate, nondiscriminatory reason for the
      underlying employment action. If the employer is able to state a
      legitimate rationale for its employment action, the inference of
      discrimination disappears and the plaintiff must present evidence
      that the employer’s proffered reason was mere pretext for racial
      discrimination.
Davis, 383 F.3d at 317 (citations omitted).
      For purposes of this opinion, we assume without deciding that Wilson
established a prima facie case of discrimination. Accordingly, we focus our
analysis on whether Exxon articulated a legitimate, nondiscriminatory reason
for terminating Wilson, and if so, whether Wilson presented sufficient evidence
of pretext to survive summary judgment.
                                           B.
      As an initial matter, it is important to make clear that a defendant’s
burden to articulate a legitimate, nondiscriminatory reason for its adverse
employment action is a burden of production and not persuasion. See St.
Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506–07 (1993). “[T]he ultimate
burden of persuading the trier of fact that the defendant intentionally
discriminated against the plaintiff remains at all times with the plaintiff.” Id.
at 507 (citation and internal quotation marks omitted). “[T]he defendant must
clearly set forth, through the introduction of admissible evidence, reasons for
its actions which, if believed by the trier of fact, would support a finding that


                                       5
    Case: 13-30985     Document: 00512695557     Page: 6   Date Filed: 07/11/2014



                                  No. 13-30985
unlawful discrimination was not the cause of the employment action.” Id.
(citation and internal quotation marks omitted) (alteration in original).
      In this case, Exxon’s proffered reason for terminating Wilson was his
failure to follow operational procedures and failure to adhere to his supervisor’s
directives. Exxon alleges that Wilson’s dereliction of duty resulted in a fairly
catastrophic gasoline spill that cost the company approximately $340,000.
“The failure of a subordinate to follow the direct order of a supervisor is a
legitimate nondiscriminatory reason for discharging that employee.” Chaney
v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d 164, 167–68 (5th Cir. 1999).
Accordingly, we conclude that Exxon produced a legitimate, nondiscriminatory
reason that rebuts Wilson’s prima facie case of discrimination.
                                            C.
      Because Exxon rebutted Wilson’s prima facie case, we now address
Wilson’s claim that Exxon’s stated reason for his termination is pretext for
intentional discrimination. To support his position, Wilson claims, inter alia,
that Exxon did not perform a thorough or fair investigation into the gasoline
spill because if it had, the only true conclusion it could reach is that Wilson
complied with operational procedures and played no role in the incident.
Wilson further asserts that Exxon has a history of treating African American
employees differently than Caucasian employees.
      “On summary judgment . . . the plaintiff must substantiate his claim of
pretext through evidence demonstrating that discrimination lay at the heart
of the employer’s decision.” Price v. Fed. Express Corp., 283 F.3d 715, 720 (5th
Cir. 2002) (citation omitted). “Once a Title VII case reaches the pretext stage,
the only question on summary judgment is whether there is a conflict in
substantial evidence to create a jury question regarding discrimination.”
Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999).


                                        6
    Case: 13-30985    Document: 00512695557    Page: 7   Date Filed: 07/11/2014



                                No. 13-30985
Viewing the facts in the light most favorable to Wilson, we conclude that he
failed to present substantial evidence of pretext such that a reasonable
factfinder could conclude that Exxon’s proffered explanation for his
termination was false. See id. at 404–05. At its core, this lawsuit is based
upon Wilson’s disagreement with Exxon’s conclusion that he played a role in
the gasoline spill that occurred on his watch as a PTL. Wilson ardently objects
to any suggestion that he was—in any way—responsible for the gasoline spill.
Because Exxon states otherwise, he concludes that his dismissal must be based
upon his race.
      Despite Wilson’s disagreement with Exxon’s investigative methods and
findings, the true question before this court is not whether Exxon performed a
stellar investigation or whether its investigative findings were correct. See
Mayberry v. Vought Aircraft Co., 55. F.3d 1086, 1091 (5th Cir. 1995)
(“[Plaintiff] misses the mark. The question is not whether an employer made
an erroneous decision; it is whether the decision was made with discriminatory
motive.”). Our inquiry is focused on whether Wilson presented substantial
evidence to demonstrate that Exxon’s proffered reasons were pretext for racial
discrimination.
      Exxon concluded that its Region 4 PTLs, one Caucasian and one African
American, were at fault for a costly gasoline spill. Exxon decided to terminate
both PTLs based upon their failure to comply with operational procedures and
direct instructions from their supervisor.     The record is devoid of any
persuasive evidence that Exxon utilized this dangerous and costly incident as
pretext to terminate Wilson based upon his race. Wilson’s reliance on the
testimony of former African American employees—that they were treated
differently from Caucasian employees—is insufficient to create an issue of fact
with respect to Wilson’s termination. Assuming all of the facts provided by the
former employees are true, they are not relevant to the discrete matter of
                                      7
    Case: 13-30985   Document: 00512695557     Page: 8   Date Filed: 07/11/2014



                                No. 13-30985
whether Wilson was terminated because of his race.       None of the former
employees provided testimony that shed light on whether Exxon, in this
particular instance, acted with racially discriminatory motives. Furthermore,
Wilson’s testimony about his own experiences at Exxon, taken as true, do not
suffice to create a fact issue in this case. Essentially, Wilson proffered no
evidence that creates a genuine issue of material fact with respect to whether
Exxon acted with discriminatory animus toward him in the context of his
termination. Accordingly, we conclude that summary judgment is appropriate
in this case.
                               III. CONCLUSION
      For the foregoing reasons, we affirm the district court’s summary
judgment in favor of Exxon.




                                      8